               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


DEZERAH KOLP JORDAN,                )
                                    )
      Plaintiff,                    )
                                    )
vs.                                 )      CA 19-0280-CG-MU-C
                                    )
BP EXPLORATION &                    )
PRODUCTION, INC., et al.,           )
                                    )
      Defendants                    )

                             FINAL JUDGMENT

      In accordance with the Order entered this date granting the Defendants’

motion for summary judgment, it is ORDERED, ADJUDGED, and DECREED that

JUDGMENT is entered in favor of Defendants and against Plaintiff, Dezerah Kolp

Jordan. It is, therefore, ORDERED that Plaintiff’s claims against Defendants are

hereby DISMISSED with prejudice. Costs are to be taxed against Plaintiff.

      DONE and ORDERED this the 3rd day of February, 2020.



                              s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE
